** BIDS — SCHOOL DISTRICTS — LIMITS ** QUESTION: IS IT NECESSARY TO SECURE SEALED BIDS ON PURCHASES MADE BY SCHOOL BOARD FOR EXPENDITURES OF SCHOOL DISTRICT FUNDS IN EXCESS OF $1,000 FOR FURNITURE, LIBRARY BOOKS, JANITORIAL SUPPLIES, AND CLASSROOM EQUIPMENT? ANSWER: IT WOULD NOT BE NECESSARY; HOWEVER, IF THE CLASSROOM EQUIPMENT WERE SUCH WOULD BECOME AN INTEGRAL PART OF THE BUILDING, AND THE EXPENDITURE INVOLVED AN AMOUNT IN EXCESS OF $1,000, SUCH PURCHASES WOULD MADE ONLY UPON SEALED PROPOSAL AND TO THE LOWEST AND RESPONSIBLE BIDDER. (COMPETITIVE BIDDING, SCHOOL DISTRICT, PUBLIC FUNDS, IMPROVEMENTS) CITE: 70 O.S. 4-28 [70-4-28], 70 O.S. 4-22 [70-4-22], OPINION NO. JUNE 26, 1953 — HODGE (HARVEY H. CODY)